Case 9:18-cr-80166-DMM Document 88 Entered on FLSD Docket 03/22/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 18-CR-80166-DMM

UNITED STATES OF AMERICA

Plaintiff,

Vv.

NICHOLAS WUKOSON,
Defendant.

RENEWED MOTION TO STRIKE AND SEAL MOTION TO WITHDRAW PLEA (DE

27)
COMES NOW, the Defendant, NICHOLAS WUKOSON, by and through undersigned

counsel who respectfully moves to SEAL and STRIKE the Defendant’s Motion to Withdraw
Plea (DE 27). As grounds, therefore, undersigned asserts as follows:

There is certain sensitive information contained therein.

The Motion to Withdraw will be replaced by an updated Motion to Withdraw Plea.

Undersigned counsel has spoken to Assistant United States Attorney Greg Schiller, who
has no objection to this motion.

WHEREFORE based on the foregoing, undersigned counsel, respectfully moves to strike

and seal the Motion to Withdraw Plea (DE 27) as well as this instant motion.

Dated: March 22, 2019

Respectfully submitted,

Michael B. Cohen, Esq.
ww © Ce Oe
Michael B. Cohen, Esq.
Attorney for Defendant Nicholas Wukoson
Florida Bar No: 210196
6400 North Andrews Ave., Ste 505
Fort Lauderdale, Florida 33309
Ph (954) 928-0059

Email: Mcohenlaw@aol.com
